McGrath, C. J.
Plaintiff sued to recover damages for being wrongfully ejected from one of defendant’s trains, and had judgment. He bought a ticket from Mason to Jackson and return. The testimony tended to show that he had been for some years subject to deep sleeps or chronic drowsiness, from which*' it was difficult to arouse him. On his return trip, in the night-time, he fell into a sleep soon after leaving Jackson. When he became conscious, he found he was being ejected from the car by the *534conductor. He testified that, before he reached the door of the car, he informed the conductor that he had a ticket to Mason, but that he was not given an opportunity to present it. He is corroborated in this by other testimony.
We think that the learned judge who tried the case presented to the jury the questions involved fully, clearly, and correctly. Among other things, he instructed the jury as follows:
“If the conductor did not give him a fair opportunity under the circumstances, as they appeared to a reasonable man, why, then he was wrong in removing him, or starting to remove him. On the other hand, if the conductor acted, under all the appearances and circumstances, just as a reasonably prudent man would have acted, then he was right in taking him from his seat and removing him towards the door. * * * It was the duty of the conductor to ask the maf£N>r his ticket. It was the duty of the man — the passerflfer — to surrender it. I say this: That if the conductor started the man rightfully towards the door, if he took him from the seat rightfully, and was right in starting him towards the door, then if, at any time before he reached the ground, the man tendered him the ticket, or gave the conductor to understand and realize'that his condition was so changed that the man wanted to give up his ticket, then the conductor should have received it, if that occurred. I do not say that it was the duty of the conductor to again say to him, £I want your ticket;' but I say that the conductor should not, after starting him for the door, either negligently or carelessly or willfully, prevent the man from surrendering his ticket, if he wanted to. It had become the passenger's duty to surrender the ticket. * * * If plaintiff understood what the trouble was, if he understood what was wanted of him, that it was his ticket the conductor was after, and that he was being removed for non-surrender of his ticket, then it was the duty of plaintiff, at first opportunity, without any further request on the part of the conductor, to surrender that ticket. Each man had his fair, honorable duties to perform. And if the man produced, or offered to produce and surrender, his ticket, so that the conductor understood that was what he wanted to do, then he should have received it. So if *535the conductor did right in taking the man and starting him towards the door, you are to determine, at any time after that, whether the conductor, either intentionally or negligently or carelessly, prevented the man from surrendering his ticket. If he did, he was to blame, because he should have exercised fair care; and, in determining whether- he was exercising fair care, you are to consider all the circumstances of the case, — the duties of the conductor, the fact- that he was at a station, that he was to receive orders, and everything else in the case.”
The judgment is affirmed.
The other Justices concurred.